SECOND EXTENSION AGREEMENT

This Second Extension Agreement (this “Second Extension Agreement”) is made as
of June 15, 2016, by and between ACRE Realty Investors Inc., formerly known as
Roberts Realty Investors, Inc., (the “Company”), A-III Investment Partners LLC
(“A-III”) and Charles S. Roberts (“Mr. Roberts”).

WHEREAS, the Company and Mr. Roberts are parties to that certain Employment
Agreement, dated as of January 30, 2015 (the “Employment Agreement”), and the
Company, A-III and Mr. Roberts are parties to that certain Governance and Voting
Agreement, dated as of January 30, 2015 (the “Governance and Voting Agreement”);

WHEREAS, the term (the “Term”) of each of the Employment Agreement and
Governance and Voting Agreement was set to expire on January 30, 2016;

WHEREAS, the Company, A-III and Mr. Roberts are parties to that certain
Extension Agreement, dated as of January 28, 2016, which extends the Term of
each of the Employment Agreement and Governance and Voting Agreement to June 30,
2016; and

WHEREAS, the parties have determined to further extend the respective Terms of
the Employment Agreement and the Governance and Voting Agreement from June 30,
2016 to December 31, 2016.

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
parties agree as follows:

SECTION 1. Extension. The parties hereby agree to further extend the Term of the
Employment Agreement from June 30, 2016 to December 31, 2016 and hereby agree to
further extend the Term of the Governance and Voting Agreement from June 30,
2016 to December 31, 2016. Any references in the Employment Agreement or the
Governance and Voting Agreement to “the first anniversary of the date hereof,”
“during the one-year period after the Closing Date,” “before the first
anniversary of the Closing Date” or similar words or phrasing indicating when
the Term of the Employment Agreement or the Governance and Voting Agreement will
expire or when certain rights or obligations thereunder will expire shall now
mean “December 31, 2016.”

SECTION 2. Other Provisions. Other than the respective Terms of the Employment
Agreement and the Governance and Voting Agreement which are being extended
hereby, all of the other respective rights and obligations of the parties under,
and all other terms, conditions and provisions of, the Employment Agreement and
the Governance and Voting Agreement shall continue in full force and effect
until December 31, 2016, unless the Employment Agreement or the Governance and
Voting Agreement is amended in writing by the parties or is sooner terminated in
accordance with the provisions thereof.

[Signatures on next page]

 




 

IN WITNESS WHEREOF, the parties hereto have executed this Second Extension
Agreement as of the date first written above.



ACRE REALTY INVESTORS INC.   CHARLES S. ROBERTS                           By:
/s/ Gregory I. Simon             By: /s/ Charles S. Roberts             Name:   
Gregory I. Simon   Name:    Charles S. Roberts   Title: Executive Vice
President,           General Counsel and Secretary                              
              A-III INVESTMENT PARTNERS LLC                                 By:
/s/ Edward Gellert                   Name: Edward Gellert         Title:
Authorized Signatory        

 



 